Case 4:19-cv-04976 Document 15 Filed on 01/27/20 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 27, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-04976 Document 15 Filed on 01/27/20 in TXSD Page 2 of 5
Case 4:19-cv-04976 Document 15 Filed on 01/27/20 in TXSD Page 3 of 5
Case 4:19-cv-04976 Document 15 Filed on 01/27/20 in TXSD Page 4 of 5
Case 4:19-cv-04976 Document 15 Filed on 01/27/20 in TXSD Page 5 of 5
